Bloodwortii, J.
1. The court did not err in overruling the demurrers.
2. The charge given the jury was authorized by the facts, covered substantially the issues raised in the case, and there was no error therein either of commission or omission which would require the grant of a new trial. If fuller instructions on any particular branch of the case *447were desired, request therefor should have been made as is provided by section 6084 of the Civil Code of 1910.
Decided October 6, 1925.
PL. E. Coates, Latvson & Ware, for plaintiff in error.
Marion Turner, contra.
3. There is evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.